Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest an apparatus and method comprising a characterization circuit comprising resistor (R) and capacitor (C) components matched to the filter to provide a characterization circuit transfer function such that there is a predictable relationship between a position of at least one pole or zero in the characterization circuit transfer function and the filter transfer function, and a processor circuit to estimate a correction value for a filter response of the filter based on an attenuation factor of the filter at a particular frequency as determined using a time constant of the characterization circuit, in combination with all other limitations of claim 1.  
Claims 6-10 and 20, definite and enabled by the specification, are allowed through a dependence on allowed claim 1. 

Regarding claim 11, the prior art of record fails to teach or suggest a method of correcting for a gain error resulting from a position of a pole or a zero in a transfer function of a signal processing first circuit comprising providing a characterization circuit including RC, RL, or LC circuits formed therein respectively having identical or scaled versions of corresponding RC, RL, or LC circuits in the first circuit such that transfer functions of the first circuit and the characterization circuit are related; and using the 
Claims 12 and 14, definite and enabled by the specification, are allowed through a dependence on allowed claim 11.

Regarding claim 15, the prior art of record fails to teach or suggest a current measuring circuit for characterizing a low pass RC filter comprising a second circuit comprising at least one RC circuit matched to the RC filter to share at least one of a temperature or manufacturing process variation; and a circuit for interrogating a performance of the second circuit so as to characterize an RC time constant within the second circuit and to use a result of the characterization to calculate or modify an output of the filter, in combination with all other limitations of claim 15.
Claims 16 and 17, definite and enabled by the specification, are allowed through a dependence on allowed claim 15.

Regarding claim 18, a surge estimator comprising a characterization circuit for estimating the transfer function of the filter, wherein the characterization circuit comprises matched components to the filter to provide a characterization circuit transfer function such that there is a predictable relationship between a position of at least one pole or zero in the characterization circuit transfer function and the filter circuit transfer function, and a processor responsive to the output of the filter and the characterization circuit for estimating a magnitude of a surge event, in combination with all other limitations of claim 18.
Claim 19, definite and enabled by the specification, are allowed through a dependence on allowed claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.